Case: 15-10079      Document: 00513422714         Page: 1    Date Filed: 03/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10079
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 14, 2016
KRISS RAY CAMP,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

POTTER COUNTY; LEGAL AID OF NORTHWEST TEXAS; CAROLINE
WOODBURN, District Clerk; ALVINA MUSICK, Deputy Clerk; STEVEN
MCBRIDE, Attorney; SHALYN HAMLIN, Attorney,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:14-CV-252


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Kriss Ray Camp, Texas prisoner # 1734943, is serving a 25-year sentence
as a habitual offender following his conviction for assault causing bodily injury
to a family member. Camp v. State, No. 07-11-0033-CR, 2013 WL 308992, 1
(Texas App. Jan. 25, 2013).           While incarcerated, he filed an unrelated
complaint under 42 U.S.C. § 1983 alleging wrongdoing by several entities and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10079     Document: 00513422714     Page: 2   Date Filed: 03/14/2016


                                  No. 15-10079

individuals involved in his divorce proceedings, including court personnel, his
ex-wife’s attorneys, and Potter County, Texas. The district court dismissed the
suit as frivolous and for failure to state a claim upon which relief could be
granted under 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e)(2).
      According to Camp, the district court erred by dismissing the action
sua sponte without serving the defendants, allowing him the opportunity to
amend, and appointing counsel to pursue a possible conspiracy claim. Camp
asserts that the magistrate judge acted as an attorney for the defendants and
that the magistrate judge or the district court had unknown interest in the
case that should be exposed. We find neither an abuse of discretion in the
sua sponte dismissal, see § 1915A(a), (b)(1); § 1915(e)(2)(B); West v. Atkins, 487
U.S. 42, 48 (1988); Eason v. Thaler, 14 F.3d 8, 9-10 & n.5 (5th Cir. 1994), nor
any exceptional circumstance that would have justified the appointment of
counsel, see Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).
      Camp also asserts, in conclusory fashion, that the district court erred in
dismissing his claims that he was denied notice of the trial date and was unable
to prepare or call witnesses; that attorney Steven McBride refused to answer
discovery requests, threatened that Camp would be charged with bigamy, and
filed the petition to void the marriage under the same cause number as the
original divorce proceeding; and that pleadings were omitted from the record
in his second divorce appeal. He does not identify any error in the district
court’s legal analysis in dismissing these claims, and we will not “raise and
discuss legal issues that [Camp] has failed to assert” and thereby abandoned.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      With respect to Camp’s assertion that the district court erred in
determining that several of his claims were time barred, we apply de novo



                                        2
    Case: 15-10079    Document: 00513422714     Page: 3   Date Filed: 03/14/2016


                                 No. 15-10079

review. See Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999). His claims
decrying the filing of a false affidavit of poverty and a false protective order
accrued when the documents were filed, just as his claims about documents
missing from the record accrued when the documents were omitted.             See
Gartrell v. Gaylor, 981 F.2d 254, 257 (5th Cir. 1993). Camp has shown no
grounds for tolling the applicable two-year Texas statute of limitations during
the pendency of his divorce proceedings. See King-White v. Humble Indep. Sch.
Dist., 803 F.3d 754, 759 (5th Cir. 2015); Gartrell, 981 F.2d at 257; Weisz v.
Spindletop Oil & Gas Co., 664 S.W.2d 423, 425 (Tex. App. 1983). Nor has he
shown that the “continuing violation theory” renders his claims against
attorney Shalyn Hamlin timely. See Messer v. Meno, 130 F.3d 130, 134-35 (5th
Cir. 1997).
      For the first time, Camp also challenges the property settlement in his
divorce case and argues that there was a taking of his property without just
compensation. Absent extraordinary circumstances, which are not indicated
here, we do not address issues raised for the first time on appeal. See Leverette
v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      The judgment of the district court is AFFIRMED. The district court’s
dismissal counts as a strike for purposes of § 1915(g).        See Adepegba v.
Hammons, 103 F.3d 383, 387 (5th Cir.1996); see also Coleman v. Tollefson, 135
S. Ct. 1759, 1763-64 (2015). Camp is WARNED that, once he accumulates
three strikes, he may not proceed IFP in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).




                                       3